Order entered August 3, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00809-CV

                 IN THE INTEREST OF S.D., J.D., AND G.D., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-16-01098-W

                                            ORDER
        This is an accelerated appeal in a parental termination case filed by the Department of

Family and Protective Services. See TEX. R. APP. P. 28.4. The record reflects Mother and Father

were each represented at trial by appointed counsel who were released as attorneys of record

upon the signing of the judgment. The record does not reflect appellate counsel has been

appointed, although the notices of appeal filed by Mother and Father each allege an inability to

afford representation and each request appointment of counsel.

       An indigent party in a parental termination case filed by a governmental entity is entitled

to appointed counsel on appeal. See In re P.M., 520 S.W.3d 24, 26 (Tex. 2016). Accordingly,

we ORDER the trial court to appoint counsel for Mother and Father no later than August 13,

2018. We ORDER the trial court to transmit to this Court, no later than August 16, 2018, a

supplemental clerk’s record containing the trial court’s order appointing counsel.
        We DIRECT the Clerk of this Court to send a copy of this order to (1) the Honorable

Andrea Martin, Presiding Judge of the 304th Judicial District Court; and (2) all parties.

        We ABATE the appeal to allow the trial court to comply with this order. It shall be

reinstated twenty (20) days from the date of this order or when the requested supplemental

clerk’s record is filed, whichever is earlier.




                                                      /s/    DAVID EVANS
                                                             JUSTICE